      Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 1 of 13




2345 Grand Boulevard, Suite 2200                                         Kate O’Hara Gasper
Kansas City, MO 64108                                                    Partner
Main: 816.292.2000                                                       kate.gasper@lathropgpm.com
                                                                         816.460.5640




January 14, 2021


VIA E-MAIL ONLY (gantollino@gmail.com)

Mr. Gregory Antollino
275 Seventh Ave., Seventh Floor
New York, NY 10001

RE: Allen, et al. v. Krucial Staffing, et al.

Dear Greg:

We are in receipt of your correspondence, served January 6, 2021, regarding Defendants’
discovery responses.

As a preliminary matter, you claim that Defendants’ Objections misstate the applicable burden of
proportionality under FRCP 26. This is incorrect. Defendants’ Objections, where appropriate,
stated that “Plaintiffs cannot meet their burden of demonstrating relevance and proportionality.”
This statement—which incorporates a direct quote from Citizens Union of City of New York v.
Attorney Gen. of New York, 269 F. Supp. 3d 124 (S.D.N.Y. 2017)—does not suggest that
Defendants do not also have a burden to address the proportionality factors.

Plaintiffs, as the parties requesting discovery, bear the initial burden to demonstrate relevance.
In many instances, as described below, Plaintiffs cannot meet this initial burden. Nevertheless,
once Plaintiffs satisfy their initial burden, Defendants have an obligation to address the
proportionality factors. This is precisely why Defendants’ Responses and Objections provided
detailed information regarding the burden imposed by the requests and provided good faith
estimates of the administrative labor required to respond. Please see the attached Declaration
of Brian Cleary, which verifies these good faith estimates under oath. In turn, the burden
shifts back to Plaintiffs to demonstrate that their discovery requests are proportional to the needs
of the case in relation to the verified burden.

The bulk of your Deficiency Letter takes issue with Defendants’ phrasing of their objections and
the previous omission of the Declaration, which has now been provided. I trust Mr. Cleary’s
Declaration resolves most of your issues. In any event, I will address your specific issues stated
with each Document Request.




33668457v.1
                                                                                             EXHIBIT B
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 2 of 13

January 14, 2021
Page 2


                                      Document Requests

To aid in organizing our upcoming telephone conference, below I have restated Plaintiffs’
Requests in bold font, Defendants’ Responses and Objections in black font, the text of your
Deficiency Letter in green font, and our reply in blue font.

RFP 2.         All documents and communications documenting anything about any
               plaintiff.

RESPONSE: Defendants undertook reasonable efforts to identify and produce all documents
and communications referencing or identifying any Plaintiffs that were created or received before
Plaintiffs initiated litigation. No identified documents from this timeframe are being withheld.
Defendants incorporate their objections to the other requests that detail the burden required to
identify additional potentially responsive documents. Defendants object to producing and will
withhold “documents and communications documenting anything about any plaintiff” that were
created or received after Plaintiffs initiated litigation because the request calls for information
protected from disclosure by the work product and attorney-client communication privileges.

         2.    Your response does not provide a privileged log. Any communications after the
               litigation started, I deem not to require a privilege log.

               2.     Defendants do not withhold any documents responsive to this request
                      based on privilege that pre-date the original Complaint. Thus, there are no
                      documents to identify on a privilege log.

RFP 4.         Any documents supporting any of defendant’s defenses as set forth in the
               answer.

RESPONSE: Defendants object to the request because it does not describe with reasonable
particularity each item or category of items to be produced. Nevertheless, Defendants refer
Plaintiffs to documents produced with Defendants’ Initial Disclosures and documents produced in
response to these Requests. No documents are being withheld.

         4.    I am clearly entitled to documents supporting your defenses. If they were
               blunderbuss, then just withdraw them. You know what your defenses are (if they
               are not blunderbuss) and only the defense knows of any documents that support
               them.

               4.     As stated, no documents are being withheld based on Defendants’
                      objections. There is no further discovery to compel.


RFP 5.         Any documents outlining Krucial Staffing’s actions in creating ratings on
               such sites as Glassdoor, Google, Yelp or any other ratings generator. This
               does not seek production of the review itself. It seeks (a) documents
               outlining any action in having persons give Krucial Staffing a good review;
               and (b) any review completed by a full-time employee of Krucial Staffing.

RESPONSE: Defendants are not aware of any “documents outlining Krucial Staffing’s actions in
creating ratings” and Defendants do not have any “reviews completed by a full-time employee of


33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 3 of 13

January 14, 2021
Page 3


Krucial Staffing” within their custody or control. If such reviews exist, they are publicly available
from the websites that solicit reviews. No documents are being withheld.

         5.    I want a sworn verification as to ¶ 5. You said, “defendants are not aware.” There
               is no way a newly formed corporation could have so many good reviews, especially
               given that it treated so many nurses so shabbily in so many markets, including
               non-payment of quarantine “because the State of Texas refused.”

               5.      As stated, no documents are being withheld based on Defendants’
                       objections. There is no further discovery to compel.

RFP 6.         Any document concerning the formation and incorporation of Krucial
               Staffing, LLC in any state, including but not limited to Texas, Kansas and
               New York.

RESPONSE: Defendants will produce Krucial’s Articles of Organization, filed with the Kansas
Secretary of State, and the Foreign Registrations filed with Texas and New York. The request for
“any document concerning the formation and incorporation of Krucial Staffing LLC” is vague and
ambiguous, particularly because an LLC is not incorporated. Defendants object because the
request does not seek documents that are relevant to any party’s claims or defenses and the
request is not proportional to the needs of the case. Plaintiffs cannot meet their burden of
demonstrating relevance and proportionality.

         6.    Why would it take 10 hours for the defense to review contacts with local media
               coverage? That’s an outrageous estimate. Before the coverage was made, there
               had to be some record of communication.

               6.      The comments in your deficiency letter do not align with RFP 6. Did you
                       mean RFP 7? Defendants’ good faith estimate regarding the imposed
                       burden is verified under oath.

RFP 9.         Any and all writings, communications, documents or other tangible items
               which were sent, given or otherwise provided by the Defendant to the City of
               New York. This demand includes:

               b.      Invoices and payments from the City of New York, including demands
                       for any unpaid invoices, rejections of invoices, evidence of payments.

               e.      Any documents mentioning PPE, whether it includes a shortage of
                       PPE, or an abundance, or its proper use.

RESPONSE: Defendants have produced Krucial’s contracts with NYCH&H in Defendants’ Initial
Disclosures and will produce responsive e-mails between Brian Cleary and representatives of
New York City Office of Emergency Management. Defendants object to any further production
because the request does not seek documents that are relevant to any party’s claims or defenses
and the request is not proportional to the needs of the case. Plaintiffs cannot meet their burden
of demonstrating relevance and proportionality. Defendants estimate, in good faith, that it would
take approximately 16 hours of administrative labor to search for and produce potentially
responsive documents. Documents are being withheld because it is unduly burdensome to collect
and review potentially responsive documents.


33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 4 of 13

January 14, 2021
Page 4


       9(b) and (e): Why would PPE documents not be reasonably responsive? Furthermore,
              you won’t provide invoices and payments, but that should be very easy and could
              be relevant to punitive damages – net worth as well. I’ll agree that (e) can be
              “Attorneys’ Eyes Only” that will not be used until summary judgment or trial.
              Further, the amount Krucial was paid bears upon the “burden” of obtaining
              documents I have demanded that you object on the grounds that searching for
              documents will result in such inflated hours. For (a), there is a confidentiality order.

               9.     Defendants produced communications with City of New York regarding
                      PPE. None of those documents are withheld on based on objection.
                      Defendants produced its contracts with NYCHH, which disclose amounts
                      payable. Krucial and NYCHH are involved in protracted discussions
                      regarding payment under the contract, which is why it would take many
                      hours to identify and produce these documents. However, Plaintiffs make
                      no allegations regarding these issues in their claims, nor do Defendants
                      rely on these issues for their defenses. Defendants’ objections are well
                      stated.

RFP 10.        A list of names of any full-time Krucial employees during any part of the New
               York Deployment.

RESPONSE: Defendants state that they not have a document called “list of names of any full-
time Krucial employees during any part of the New York Deployment” and do not have an
obligation under Federal Rule of Civil Procedure 34 to create any documents. No responsive
documents are being withheld.

       10.     You ask me for names, yet you object to “creating a document.” Just consider it an
               interrogatory and dispense with ceremony.

               10.    Defendants asked Plaintiffs to identify individuals with knowledge of
                      Plaintiffs’ specific allegations, pursuant to SDNY Local Rule 33.3. RFP 10,
                      even if construed as an interrogatory, still would be impermissible under
                      that Rule. As stated, no responsive documents are being withheld and
                      there is no further discovery to compel.

RFP 11.        All emails between and among Steven Cooper of Pflugerville, Texas and
               Bryan Cleary or other Krucial management, including but limited to (a) his
               anticipated role in this litigation; or (b) Mr. Cooper’s role as a Krucial worker
               in deleting negative comments – including but not limited to complaints
               about a lack of PPE – on Nursing Group chats. By “group chat” I mean an
               online forum, such as may exist on WhatsApp or Facebook, where multiple
               nurses communicated about the New York deployment.

RESPONSE: Defendants will produce all e-mails between Steven Cooper and Brian Cleary
within Defendants’ custody and control. Defendants object to the request for communications with
“Krucial management” because the request does not seek documents that are relevant to any
party’s claims or defenses and the request is not proportional to the needs of the case. Plaintiffs
cannot meet their burden of demonstrating relevance and proportionality. Defendants estimate,
in good faith, that it would take approximately 5 hours of administrative labor to search for and



33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 5 of 13

January 14, 2021
Page 5


produce additional potentially responsive documents. Documents are being withheld because it
is unduly burdensome to collect and review potentially responsive communications.

       11.     I insist on eleven. If you don’t provide these, it will take much more than five hours
               for me to subpoena Mr. Cooper.

               11.     Defendants already provided e-mails between Steven Cooper and Brian
                       Cleary. Plaintiffs have not articulated why the requested communications
                       are relevant to their claims. Defendants maintain their objections to further
                       burdensome production. You may subpoena Mr. Cooper if you want, as
                       that may be less burdensome for all parties involved.

RFP 16.        Any rules for use of buses to and from the hotel(s) and the hospitals.

RESPONSE: Defendants refer Plaintiffs to the mass alert text messages previously produced
with Defendants’ Initial Disclosures, which reference various rules for Krucial employees using
the busses. Defendants state that it does not have a document called “rules for use of busses”
and does not have an obligation under Federal Rule of Civil Procedure 34 to create any
documents. No responsive documents are being withheld.

       16.     Please consider this demand an interrogatory and dispense with ceremony.

               16.     As stated, no documents are being withheld based on Defendants’
                       objections. There is no further discovery to compel. RFP 16, even if
                       construed as an interrogatory, still would be impermissible under SDNY
                       Local Rule 33.3.

RFP 17.        All fit test results for all plaintiffs and evidence of transmission to OSHA the
               results of these tests.

RESPONSE: Documentation relating to fit tests exists only in hardcopy paper and has not been
digitized. Defendants estimate, in good faith, that it would take approximately 15 hours of
administrative labor to search for and produce potentially responsive documents. Defendants
object because the is not proportional to the needs of the case. Plaintiffs cannot meet their burden
of demonstrating proportionality. Documents are possibly being withheld because it is unduly
burdensome to collect and review potentially responsive documents.

       17.     This is not unduly burdensome. Krucial was required to keep these under OSHA
               rules, and the results bear on the ceremony of FIT testing. We are talking about
               seven plaintiffs so it will not be unduly burdensome. You can track them down and
               scan them as lawyers did for centuries before e-discovery was a phrase lawyers
               understood.

               17.     Imposing 15 hours of administrative labor is unduly burdensome in light of
                       the lack of relevance to Plaintiffs’ claims and allegations. Defendants’
                       objections are maintained.




33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 6 of 13

January 14, 2021
Page 6


RFP 19.        Any documents concerning rules or procedures for testing employees for
               COVID-19, whether at the deployment or after the employee “demobilized” –
               voluntarily or involuntarily.

RESPONSE: COVID-19 testing was not generally available during Plaintiffs’ short time in New
York and, if available, was limited to patients admitted to a hospital who exhibited COVID-19
symptoms. There are no documents concerning rules or procedures for testing employees during
the timeframe of Plaintiffs’ employment because reliable testing for non-symptomatic employees
was not an option. No documents from the relevant timeframe are being withheld. Defendants
object to production of potentially responsive documents that were created or used after the
conclusion of Plaintiffs’ employment for deployments outside of New York. Such documents are
not relevant to any party’s claims or defenses and the request is not proportional to the needs of
the case. Plaintiffs cannot meet their burden of demonstrating relevance and proportionality.
Defendants estimate, in good faith, that it would take approximately 15 hours of administrative
labor to search for and produce potentially responsive documents. Documents are being withheld
because it is unduly burdensome to collect and review potentially responsive documents.

       19.     You made a factual objection that is unsworn. Further, you seem to contradict the
               statement by saying it would take sixteen hours. Krucial advertised the ability to
               swab test, and I have spoken to other Krucial temporary staffers telling me it was
               available. And fifteen hours? That is a gross over-estimate.

               19.     As stated, “No documents from the relevant timeframe are being withheld.”
                       Are you suggesting that Plaintiffs are entitled to discovery into later
                       timeframes? If so, Defendants’ objections are well stated and will be
                       maintained.

RFP 20.        Any and all documents concerning complaints about a failure to pay
               quarantine after demobilization from the New York deployment.

RESPONSE: All communications from any Plaintiff regarding quarantine pay have been or will
be produced. All Plaintiffs were paid “demobilization pay,” or 80 hours paid at their regular wage.
Demobilization pay was issued with a separate paycheck the week following demobilization.
Hundreds of nurses were confused about the timing of demobilization pay and contacted Krucial
to inquire about payment. The request for “complaints about failure to pay quarantine” is
ambiguous and may be interpreted to include these inquiries, even though there was no “failure
to pay quarantine”. Defendants object to further production related to other nurses because the
request is not relevant to any party’s claims or defenses and the request is not proportional to the
needs of the case. Plaintiffs cannot meet their burden of demonstrating relevance and
proportionality. Defendants estimate, in good faith, that it would take approximately 60 hours of
administrative labor to search for and produce potentially responsive documents to this request.

       20.     Sixty hours to collect complaints about failure to pay quarantine? I cannot buy that,
               and it suggests this was a usual practice by Krucial that violated the contract with
               HHC. Please produce the documents in a manner that does not take 60 hours.
               Also, your estimate is a factual statement for which counsel cannot swear to and
               has not even explained.




33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 7 of 13

January 14, 2021
Page 7


               20.    Defendants’ estimate is verified under oath and Defendants’ Response
                      explains why reviewing the documents would take so long. Additionally, as
                      indicated in Plaintiffs’ paystubs, they already received their quarantine pay
                      after their demobilization. As I have explained before, this is shown on their
                      paystubs as 80 hours of regular hourly wage under the label “demob pay”.
                      Plaintiffs cannot articulate why complaints from other employees who
                      misunderstood the timing of this pay is relevant to Plaintiffs’ claims.

RFP 21.        Any rules or procedures concerning social and physical distancing during
               the New York deployment.

RESPONSE: Defendants refer Plaintiffs to the mass alert text messages previously produced
with Defendants’ Initial Disclosures, which reference various rules and recommendations for
Krucial employees. Defendants state that it does not have a document called “rules or procedures
concerning social and physical distancing” and does not have an obligation under Federal Rule
of Civil Procedure 34 to create any documents. No responsive documents are being withheld.

       21.     Please identify the BATES numbers so I know what you are referring to.

               21. See, e.g. DEF-EATON000099 – 128.

RFP 22.        Any rules or procedures concerning contact tracing within and among full
               or temporary employees of Krucial Staffing.

RESPONSE: COVID-19 testing was not generally available during Plaintiffs’ short time in New
York and, if available, was limited to patients admitted to a hospital who exhibited COVID-19
symptoms. There are no documents concerning rules or procedures for contact tracing during
the timeframe of Plaintiffs’ employment because reliable testing was not an option. No documents
from the relevant timeframe are being withheld. Defendants object to production of potentially
responsive documents that were created or used after the conclusion of Plaintiffs’ employment or
for deployments outside of New York. Such documents are not relevant to any party’s claims or
defenses and the request is not proportional to the needs of the case. Plaintiffs cannot meet their
burden of demonstrating relevance and proportionality. Defendants estimate, in good faith, that it
would take approximately 20 hours of administrative labor to search for and produce potentially
responsive documents. Documents are being withheld because it is unduly burdensome to collect
and review potentially responsive documents.

       22.     Aside from the issue of COVID testing, addressed above, contact tracing is a
               matter that a disaster relief organization should know about. It’s something that
               goes back to the days of TB. If there was no attempt to contact trace – or alert
               others that they were in contact with people who had COVID symptoms (or tested
               positive), then state as much with a verification. Your estimate is grossly
               exaggerated.

               22.    As stated, “No documents from the relevant timeframe are being withheld.”
                      Are you suggesting that Plaintiffs are entitled to discovery into later
                      timeframes? If so, Defendants’ objections are well stated and will be
                      maintained; the estimated burden is verified under oath. You are welcome
                      to ask about contract tracing when deposing Krucial’s representatives.



33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 8 of 13

January 14, 2021
Page 8


                      However, your attempt to convert this document request into an
                      interrogatory runs afoul of SDNY Local Rule 33.3.

RFP 26.        The source of the mass texts sent to some of the plaintiffs as described in
               the complaint sent to encourage enrollment in the deployment. This
               document requests any document evidencing where Krucial Staffing got
               these numbers for Mass Texts.

RESPONSE: Defendants object to the request because it does not describe with reasonable
particularity each item or category of items to be produced. The request is vague, ambiguous,
and it is unclear what document Plaintiffs are requesting. It is unclear whether any responsive
documents are being withheld.

       26.     We need to discuss this. This should be very simple.

               26.    We can discuss, but even after your Deficiency Letter, I still don’t
                      understand what you are requesting. Are you asking where Krucial got the
                      numbers of individuals who received the mass text? If so, that matter is
                      better addressed in depositions, as opposed to document requests.

RFP 28.        Documents concerning or relating to any nurse complaint about (a) lack of
               PPE; or (b) working outside of the scope of expertise.

RESPONSE: NYCHH agreed to provide PPE and Krucial instructed its employees to report to
Krucial any lack of PPE; numerous Krucial employees worked around the clock for weeks to
respond to these reports. Defendants previously produced all documents concerning any of the
Plaintiffs’ complaints regarding PPE or scope of practice. Defendants object to additional
production because the request seeks documents that are not relevant to any party’s claims or
defenses and the request is not proportional to the needs of the case. Plaintiffs cannot meet their
burden of demonstrating relevance and proportionality. Defendants estimate, in good faith, that
it would take approximately 40 hours of administrative labor to search for and produce potentially
responsive documents. Documents are being withheld because it is unduly burdensome to collect
and review potentially responsive documents that pertain to nurses other than Plaintiffs.

       28.     Again, you have not met YOUR burden. We should discuss this to find an easier
               way for you to answer this, and it must be verified since you made an affirmative
               statement.

               28.    Please see my discussion of shifting burdens under Rule 26 at the
                      beginning of my letter. Additionally, the good faith estimate of 40 hours is
                      verified under oath. I am open to discussing alternative ways for you to
                      obtain relevant information.

RFP 29.        Documents of Krucial’s response to the complaints requested in ¶ 27,
               including but not limited to reassignment to a station where the nurse felt
               qualified to work, an attempt to procure PPE, or demobilization of the
               complaining employee.

RESPONSE: NYCHH agreed to provide PPE and Krucial instructed its employees to report to
Krucial any lack of PPE; numerous Krucial employees worked around the clock for weeks to


33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 9 of 13

January 14, 2021
Page 9


respond to these reports. Krucial employees also worked to assign or reassign shifts based on
nurse preference or experience whenever possible. Defendants previously produced all
documents concerning any of the Plaintiffs’ complaints regarding PPE or scope of practice.
Defendants object to additional production because the request seeks documents that are not
relevant to any party’s claims or defenses and the request is not proportional to the needs of the
case. Plaintiffs cannot meet their burden of demonstrating relevance and proportionality.
Defendants estimate, in good faith, that it would take approximately 40 hours of administrative
labor to search for and produce potentially responsive documents. Documents are being withheld
because it is unduly burdensome to collect and review potentially responsive documents that
pertain to nurses other than Plaintiffs.

       29.     Again, you have not met YOUR burden. We should discuss this to find an easier
               way for you to answer this, and it must be verified since you made an affirmative
               statement.

               29.    Please see my discussion of shifting burdens under Rule 26 at the
                      beginning of my letter. Additionally, the good faith estimate of 40 hours is
                      verified under oath. I am open to discussing alternative ways for you to
                      obtain relevant information.

RFP 30.        Documents cornering or relating to the existence of automobile or other
               swab testing as mentioned in the text to, minimally, Jalen Eaton or others.
               This request does not seek the text messages mentioning the swabbing, but
               documents that (a) swab testing existed as a possible assignment in New
               York; (b) any employees who were actually assigned to swab testing.

RESPONSE: Defendants will produce e-mails between Brian Cleary and representatives of New
York City Office of Emergency Management regarding its request for Krucial to provide nurses to
perform testing or “sampling”. NYCHH likely assigned certain Krucial employees to test hospital
patients exhibiting COVID-19 symptoms, but such documentation is not within Krucial’s custody
or control. No responsive documents are being withheld.

       30.     You are saying you don’t know because the documents are in the City’s
               possession. This cannot be true since Krucial kept records on where everyone was
               deployed. You state, in essence, that the City “probably did this,” yet you deny
               there was any COVID testing available in response to an earlier demand. This is
               highly relevant as the swab testing was advertised as an inducement to the
               plaintiffs to sign up. Again, you invoke the “talisman” of proportionality with no
               backup.

               30.    Once again, no responsive documents within Defendants’ custody or
                      control are being withheld based on an objection. There is no further
                      discovery to compel.

RFP 35.        If Krucial had a predecessor, the name and return for 2018. If this does not
               exist, please so state.

RESPONSE: No responsive documents will be produced or withheld.




33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 10 of 13

January 14, 2021
Page 10


       35.    This is relevant to our claims of fraud and goes to punitive damages. I would accept
              an alternative, and it could be attorneys’ eyes only until needed.

              35.     Once again, no responsive documents within Defendants’ custody or
                      control are being withheld based on an objection. There is no further
                      discovery to compel.

RFP 37.       Any documents maintained to keep Krucial’s LLC form, including but not
              limited to such procedures outlined in Article 76 of Chapter 13 of the Kansas
              Corporation law, including but not limited to

       a.     Section 17-7668. Nature of business permitted; powers.

       b.     17-7669. Business transactions of member or manager with the limited
              liability company.

       c.     17-7670. Indemnification of officers.

       d.     17-7672. Interpretation and enforcement of operating agreement.

       e.     17-7673 The Articles of organization including a procedure for amendments
              together with any amendments.

       f.     17-7686. Rules concerning Admission of members. 17-7687 Records of
              voting and meetings of members.

       g.     17-7693. Management of limited liability company. (Which may be duplicative
              of the request for ownership interests, in which case please indicate that the
              earlier demand answers this question.

RESPONSE: Defendants will produce Krucial’s Articles of Organization, filed with the Kansas
Secretary of State, and the Foreign Registrations filed with Texas and New York. Defendants
object to the request for “documents maintained to keep Krucial’s form” as vague, ambiguous and
confusing. Defendants object to the request because it seeks information that is not relevant to
any party’s claims or defenses and the request is not proportional to the needs of the case.
Plaintiffs cannot meet their burden of demonstrating relevance and proportionality.

       37.    Again, you have reversed the burdens in this district. I will discuss with you
              provision of some of these things above the forms you have produced that will not
              be burdensome. If there are no documents, you can just so state.

              37.     Please see my discussion of shifting burdens at the beginning of my letter.
                      As your Deficiency Letter did not clarify the vague and ambiguous request,
                      Defendants cannot supplement at this time. As you said, we can discuss
                      precisely what Plaintiffs are seeking.

RFP 38.       All communications among members about the finances of Krucial.

RESPONSE: Defendants object to the request because it seeks information that is not relevant
to any party’s claims or defenses and the request is not proportional to the needs of the case.


33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 11 of 13

January 14, 2021
Page 11


Plaintiffs cannot meet their burden of demonstrating relevance and proportionality. The request
also seeks highly confidential and sensitive information. Additionally, the “members” of Krucial
Staffing LLC are entities, rather than individuals, and thus not capable of communications. No
documents will be produced in response to this request.

       38.    You’ve reversed the burden, and this can be “ATO.”

              38.     Please see my discussion of shifting burdens at the beginning of my letter.
                      Defendants’ objections are well stated and will be maintained.

RFP 40.       Brian Cleary’s resume. If he does not have one, please construct an outline
              of his education, licensure as a nurse – indicating whether the license is
              active, inactive and whether it may be used in other states.

RESPONSE: No responsive documents are being produced or withheld. Defendants do not
have an obligation under Federal Rule of Civil Procedure 34 to create any documents meeting
this description.

       40.    Are you stating that Cleary has no cv or resume? I would have expected
              something, and if there is nothing, it needs to be verified.

              40.     As stated, “No documents responsive documents are being . . . withheld.”
                      You are welcome to ask Mr. Cleary about his professional experience at
                      his deposition. However, your attempt to convert this document request
                      into an interrogatory runs afoul of SDNY Local Rule 33.3.

RFP 41.       Any police reports filed by defendant during the New York deployment. This
              does not include Brandon Burr’s 911 call concerning theft.

RESPONSE: No responsive documents are being produced or withheld.

       41.    This cannot be too hard, and it is your burden.

              41.     As stated, “No documents responsive documents are being . . . withheld.”
                      There is no further discovery to compel.

RFP 42.       Any communications between Krucial Staff and the management of the New
              Yorker Hotel concerning any plaintiff or the rules of deployment.

RESPONSE: Defendants are not aware of any e-mail, text or other written communications
between members the Krucial staff and the New Yorker Hotel concerning any of the Plaintiffs.
Defendants object to the request documents concerning “rules of deployment” because it seeks
information that is not relevant to any party’s claims or defenses and the request is not
proportional to the needs of the case. Plaintiffs cannot meet their burden of demonstrating
relevance and proportionality.

       42.    Reversed burdens and let’s discuss/

              42.     Please see my discussion of shifting burdens at the beginning of my letter.
                      I am open to discussing a narrowed request.


33668457v.1
    Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 12 of 13

January 14, 2021
Page 12


RFP 43.        All written statements taken from witnesses to any occurrence alleged in the
               Complaint which are in your possession, custody or control. If there are
               documents in another person’s custody, please interpret this as an
               interrogatory limited to the name and last known address of such witness
               and statement.

RESPONSE: Defendants have already produced all documents specifically relating to Plaintiffs
and “occurrences” alleged in the Complaint that might be construed as written statements.
Defendants object to the request to the extent it seeks disclosure of documents unrelated to any
of the Plaintiffs because it seeks information that is not relevant to any party’s claims or defenses
and the request is not proportional to the needs of the case. Plaintiffs cannot meet their burden
of demonstrating relevance and proportionality.

       43.     Reversed burdens and let’s discuss/

               43.     Please see my discussion of shifting burdens at the beginning of my letter.
                       I am open to discussing a narrowed request.

RFP 48.        Evidence of Krucial LLC’s net worth. This is relevant to the subject of
               punitive damages.

RESPONSE: Defendants object because the request does not identify with reasonable
particularity the items or category of items to be produced. Further, the request is vague,
ambiguous and subject to multiple varying interpretations. Defendants object to producing highly
confidential and sensitive information related only to punitive damages prior to the Court’s ruling
on dispositive motions.

       48.     If you promise to provide these after a dispositive motion, I will accept that
               compromise.

               48. Defendants agree to provide net worth documentation one month before trial.

RFP 49.        Evidence of Brian Cleary’s net worth.

RESPONSE: Defendants object because the request does not identify with reasonable
particularity the items or category of items to be produced. Further, the request is vague,
ambiguous and subject to multiple varying interpretations. Defendants object to producing highly
confidential and sensitive information related only to punitive damages prior to the Court’s ruling
on dispositive motions.

       49.     If you promise to provide these after a dispositive motion, I will accept that
               compromise.

               49. Defendants agree to provide net worth documentation one month before trial.

                                          *       *      *




33668457v.1
      Case 1:20-cv-02859-JGK-OTW Document 89-2 Filed 02/05/21 Page 13 of 13

January 14, 2021
Page 13


In closing, Defendants satisfied their obligation to demonstrate that Plaintiffs’ discovery requests
impose a burden that is not reasonable, considering the lack of relevancy and the proportionality
factors set forth in the Federal Rules of Civil Procedure. Nevertheless, I am available to discuss
your concerns via telephone if you prefer.



Very truly yours,

Lathrop GPM LLP

/s/ Kate O’Hara Gasper


cc:     Michael J. Abrams




Attachment: Declaration of Brian Cleary in Support of Defendants’ Objections to
            Plaintiffs’ First Request for Production of Documents




33668457v.1
